Affirming.
The injunction in this case is against substantially the same persons as in Miller, Sr., v. Commonwealth, 306 Ky. 269,206 S.W.2d 958 and the facts are as in Goose v. Commonwealth,305 Ky. 644, 205 S.W.2d 326. The gambling establishment is known as the "South Downs Cafe." It is situated on the corner of Fourth and Winkler Sts. and designated as 2629-2633 South Fourth St. in Louisville. The property is owned by Coleman Miller, Sr., and his son, Coleman Miller, Jr. has been in active charge. There is no doubt, real or imaginary, that the father knew all that was going on at this place and there is no special defense.
On authority of Goose v. Commonwealth, supra, the judgment is affirmed.